Name: Commission Regulation (EEC) No 3931/88 of 16 December 1988 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  health
 Date Published: nan

 17. 12. 88 Official Journal of the European Communities No L 348/15 COMMISSION REGULATION (EEC) No 3931/88 of 16 December 1988 concerning the classification of certain goods in the combined nomenclature Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 3174/88 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classifi ­ cation of the goods referred to in the Annex to this Regulation ; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods ; Whereas, pursuant to the said general rules, the goods described in column l of the table annexed to the present Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1988 . For the Commission COCKFIELD Vice-President 0 OJ No L 256, 7. 9 . 1987, p. 1 . ft OJ No L 298 , 31 . 10 . 1988, p. 1 . No L 348/16 Official Journal of the European Communities 17. 12. 88 ANNEX Description of the goods ClassificationCN Code Reasons 0 ) (2) (3) Preparation in the form of tablets (weighing 100 mg per tablet) put up in retail packages with instructions on dosage and use to counter calcium deficiency, having the following homeopathic composition : 2106 90 99 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and the texts of CN codes 2106, 2106 90 and 2106 90 99. Lactose : 79,0 mg Silica D-6 : 2,5 mg Calcium phosphate D-6 : 0,5 mg Calcium carbonate D-4 : 0,5 mg Sodium phosphate D-6 : 0,5 mg Urtica D-l : 10,0 mg Starch : 5,0 mg Magnesium stearate : 2,0 mg The product is a food supplement and not a medica ­ ment within the meaning of CN code 3004 (see also HS Explanatory Notes to&gt; heading No 2106). 100,0 mg